Electronically Filed
                                                      Supreme Court
                                                      SCWC-30432
                                                      09-JUL-2014
                                                      11:14 AM

                            SCWC-30432



            IN THE SUPREME COURT OF THE STATE OF HAWAI'I


   KENNETH L. WALLACE, Trustee of the Kenneth L. Wallace Living

    Trust Dated June 20, 2001, Petitioner/Plaintiff-Appellant,


                                vs.


       HARLOW BURROWS, Respondent/Defendant/Cross-claimant/

                  Cross-claim Defendant-Appellee,


                               and 


           LA BAHIA, 1993, INC., a Hawai'i corporation,

       Respondent/Defendant/Cross-claim Defendant-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 30432; CIV. NO. 05-1-0141)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

           Petitioner/Plaintiff-Appellant Kenneth L. Wallace’s

 Application for Writ of Certiorari, filed on May 27, 2014, is

 hereby rejected.

           DATED: Honolulu, Hawai'i, July 9, 2014.

 Peter Van Name Esser              /s/ Mark E. Recktenwald

 for petitioner

                                   /s/ Paula A. Nakayama

 Craig G. Nakamura and

 Erika L. Lewis                    /s/ Sabrina S. McKenna

 for respondents

                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson